Citation Nr: 0300889	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  96-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for residuals of 
cold injury.  

3.  Entitlement to an effective date earlier than March 3, 
1995 for the award of a 10 percent disability rating for 
occipital headaches.

4.  Entitlement to an effective date earlier than March 3, 
1995 for the award of a 20 percent disability rating for 
chronic gastritis reflux.

(The issue of entitlement to a disability rating greater 
than 40 percent for arthritis of the lumbosacral spine 
with herniated nucleus pulposus will be the subject of a 
later decision).  



REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1944 to 
March 1947, from June 1947 to June 1949, from September 
1949 to December 1952, and from August 1955 to September 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1997 and April 1999 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

The Board issued a decision in January 2001 in which it, 
inter alia, denied the appeal on each of the claims listed 
above.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to 
a joint motion by the parties, in a February 2002 Order, 
the Court vacated the January 2001 Board decision with 
respect to the matters denied therein and remanded the 
case to the Board for action consistent with issues 
addressed in the motion.  By letter dated in June 2002, 
the Board advised the veteran and his representative that 
they had additional time in which to supplement the record 
before the Board.  The argument and submissions received 
from the veteran's attorney in August 2002 have been 
associated with the claims folder.   

The Board is undertaking additional development on the 
issue of entitlement to a disability rating greater than 
40 percent for arthritis of the lumbosacral spine with 
herniated nucleus pulposus pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. at 3,105 (codified 
at 38 C.F.R. § 20.903 (2002)).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 

2.  The veteran is diagnosed as having PTSD with 
depression as a result of verified in-service traumas.  

3.  There is no competent evidence of a current diagnosis 
of residual of cold injury alleged to have been incurred 
in service.    

4.  The RO denied service connection for residuals of head 
injury in a December 1977 rating decision that the veteran 
did not appeal.  

5.  The RO received the veteran's informal claim for 
service connection for headaches on March 3, 1995.  There 
is no previous communication from the veteran or his 
representative or other document that constitutes an 
informal claim.  

6.  The RO granted service connection for chronic 
gastritis reflux at a 10 percent rating in a December 1977 
rating decision that the veteran did not appeal.  

7.  The veteran submitted claims for an increased rating 
in January 1988 and October 1990, which the RO denied in 
June 1988 and March 1991 rating decisions, respectively.  
The veteran did not perfect an appeal of either decision.  

8.  The RO received the veteran's informal claim for an 
increased rating for chronic gastritis reflux on March 3, 
1995.  There is no previous communication from the veteran 
or his representative or other document that constitutes 
an informal claim. 


CONCLUSIONS OF LAW

1.  Service connection for PTSD and depression is 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).

2.  Service connection for residuals of cold injury is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).    

3.  The criteria for an effective date earlier than March 
3, 1995 for the award of a 10 percent disability rating 
for occipital headaches have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2002).

4.  The criteria for an effective date earlier than March 
3, 1995 for the award of a 20 percent disability rating 
for chronic gastritis reflux have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the October 1997 and April 1999 rating decisions, December 
1999 statement of the case, and July 2000 supplemental 
statement of the case, the RO generally provided the 
veteran with the applicable law and regulations and gave 
notice as to the evidence needed to substantiate his 
claims.  In addition, the Board's November 2002 letter to 
the veteran and his representative specifically advised 
the veteran as to what evidence was needed to substantiate 
each claim, explained what VA would do to assist him in 
substantiating his claims, including the respective 
responsibilities of the parties to identify and secure 
evidence, and requested the veteran to submit or authorize 
the release of additional relevant evidence.  The 
veteran's November 2002 response, which offered additional 
comments but indicated that there was no further evidence 
to obtain, has been associated with the claims folder.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the RO has secured the 
veteran's service records, service medical records, VA and 
non-VA medical records, relevant medical examinations, and 
reports from the United States Armed Service Center for 
Research of Unit Records (USASCRUR).  Review of the claims 
folder reveals no indication that additional VA or private 
records pertinent to the claim are outstanding.  The Board 
is satisfied that the duty to assist has been met.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim with consideration of the VCAA and its 
implementing regulations in the first instance will result 
in any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Analysis

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred 
or aggravated in combat, such incurrence or aggravation 
may be shown by satisfactory lay evidence, consistent with 
the circumstances, conditions, or hardships of combat, 
even if there is no official record of the incident.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 
F.3d 389, 392 (1996).  Such credible, consistent evidence 
may be rebutted only by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but eases the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a 
determination can be made that a particular      . . . 
injury was incurred . . . in service but not a basis to 
link etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Caluza, supra).  

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 32,807-
32,808 (1999)) (effective March 7, 1997) (implementing the 
decision in Cohen, supra).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply).  
  
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

1.  PTSD and Depression

The Board finds that the service connection for PTSD and 
depression is warranted.  Review of the record shows a 
current diagnosis of PTSD related to experiences from the 
veteran's periods of active duty service.  The alleged 
stressors include encountering a typhoon while onboard the 
USS Platte near Okinawa in or about late 1947 or 1948.  He 
recalled being caught in a watertight hatch and that the 
hatch hit him and restricted movement of his back and 
head.  In addition, he related that, while stationed in 
Vietnam in December 1969, enemy soldiers bombarded the 
area with mortars and rockets which landed and exploded 
approximately 1000 yards from his barracks. 

Service documents confirm that the veteran served on the 
USS Platte.  Deck logs from the ship provided by the 
National Archives and Records Administration show that it 
encountered typhoon-level wind speed in November 1947 
while en route to Okinawa.  In addition, records from the 
National Oceanographic and Atmospheric Administration 
reflect findings associated with typhoon Flora in the 
Pacific in 1947.  In an April 2001 statement, J.D.G. 
indicated that he served with the veteran onboard the USS 
Platte and that they experienced a typhoon in late 1947 
while off the coast of Okinawa.     

In January 1998, USASCRUR submitted documentation 
including a chronology of enemy attacks on primary U.S. 
Air Force bases in Vietnam for years including 1969.  This 
chronology confirmed an attack at Tan Son Nhut on December 
19, 1969, with four rounds impacting the base and several 
casualties.  Service personnel records verify that the 
veteran was stationed with the 12th Reconnaissance 
Intelligence Technical Squadron at Tan Son Nhut through 
December 1969.  

The Board finds that this information is sufficient to 
verify these alleged stressors.  The evidence shows that 
the veteran was onboard the USS Platte and that he was 
stationed at Tan Son Nhut in December 1969.  The 
information discussed above is sufficient to demonstrate 
the veteran's personal exposure to the incidents 
described.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (detailed corroboration of physical proximity to, 
or firsthand experience with, the alleged stressors is not 
required in order to establish that the stressors actually 
occurred).  Accordingly, the Board finds that the evidence 
supports service connection for PTSD and depression.  
38 U.S.C.A. § 5107(b).   

2.  Residuals of Cold Injury

The veteran asserts that he has numerous injuries of the 
fingers, hands, and feet resulting from exposure to cold 
weather during service.  However, the Board finds that 
review of the evidence in this case does not support 
service connection.  The service medical and 
administrative records are negative for any injuries 
resulting from cold weather.  Additionally, the post-
service VA and private medical reports do not show 
treatment for residuals of a cold injury of the fingers, 
hands, and feet.  In fact, on VA examination in April 
1999, despite subjective reports of history although cold 
sensitivity of the fingers, toes, hands and feet, findings 
on physical examination were completely normal.  There was 
no evidence of fungus infection, deformity, scars, edema, 
peripheral neuropathy, pain, calluses, or decreased range 
of motion shown for the fingers, hands, or feet.  Where 
there is no objective evidence of current disability or 
competent evidence demonstrating that the veteran has 
persistent or recurrent symptoms of disability associated 
with service, the claim must be denied.  Boyer, 210 F.3d 
at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board emphasizes that a determination as to 
existence and etiology of disability possibly manifested 
by subjective complaints of numbness and tingling of the 
feet and hands requires medical knowledge and training.  
The veteran cannot establish entitlement to service 
connection by offering his lay opinion as to whether and 
why he has a disability. Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, the appeal is 
denied.

Effective Date Claims

Generally, the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  The proper effective date for 
new and material evidence other than service medical 
records received after a final disallowance is the date of 
receipt of the claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(i); 
38 C.F.R. § 3.400(q)(1)(ii).  Similarly, the effective 
date of VA disability compensation benefits for reopened 
claims is generally the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. 
§ 3.400(r).  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if 
the claim for an increase is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  
Any communication or action indicating an intent to apply 
for VA benefits from a claimant or representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

In this case, the veteran seeks entitlement to an 
effective date prior to March 3, 1995 for the grant of a 
10 percent rating for occipital headaches.  He asserts the 
proper effective date should be the date of his original 
date of request of October 1, 1977, and adds that his 
recurring headaches have been present since 1976.

Review of the evidence shows that entitlement to an 
earlier effective date prior to March 3, 1995 is not 
warranted.  By a December 1977 rating action, the RO 
denied entitlement to service connection for residuals of 
a head injury.  The RO sent the veteran notice of the 
decision to his address then of record.  There is no 
indication that the letter was returned as undeliverable 
or otherwise not received.  The veteran did not appeal 
that determination.  Therefore, the action is final.  38 
U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  The veteran has not 
challenged the validity of that rating determination by 
alleging clear and unmistakable error.  See 38 C.F.R. 
§ 3.105(a).  Given the foregoing, this claim cannot serve 
as the basis for an earlier effective date.  Lalonde v. 
West, 12 Vet. App. 377, 381 (1999); see Perry v. West, 12 
Vet. App. 365 (1999). 

The record then shows that the RO received the veteran's 
informal claim for service connection for headaches on 
March 3, 1995.  The RO ultimately granted service 
connection for occipital headaches in an April 1999 rating 
action, rated as 10 percent disabling effective March 3, 
1995.  Review of the claims folder reveals no prior 
communication from the veteran or his representative that 
may be construed as an informal claim for service 
connection for headaches.  38 C.F.R. §§ 3.1(p), 3.155(a).  
Accordingly, the effective date of March 3, 1995 for the 
award of service connection for occipital headaches at a 
10 percent rating is proper.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r).

The Board notes that a March 1994 medical report from the 
University Medical Center and VA outpatient treatment 
reports dated in April 1994 show that the veteran 
complained of headaches secondary to his acute cervical 
strain.  However, VA law and regulation specifies that 
effective date for a reopened claim is the later of the 
date of receipt of the claim or the date entitlement 
arose.  In this case, the later date is the date of 
receipt of the claim.  The law is dispositive in this 
regard.  The evidence does not support the claim; 
accordingly, the appeal is denied as a matter of law.  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, the veteran seeks entitlement to an effective 
date prior to March 3, 1995 for the grant of a 20 percent 
rating for chronic gastritis reflux.  He argues that his 
original request for increased benefits for his stomach 
disorder was present on October 1, 1990, which he asserts 
is the proper effective date.

Review of the evidence shows that entitlement to an 
earlier effective date prior to March 3, 1995 is not 
warranted.  By a December 1977 rating action, the RO 
granted service connection for gastritis with reflux and 
rated it as 10 percent disabling effective October 1, 
1977.  The RO sent the veteran notice of the decision to 
his address then of record.  There is no indication that 
the letter was returned as undeliverable or otherwise not 
received.  The veteran did not appeal that determination.  
Therefore, the action is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. 
§ 20.1103.

Medical reports dated from 1977 to 1984 merely show 
continued treatment for symptoms associated with 
gastritis, although clinical findings remained essentially 
normal.  VA hospital reports received in 1980 show a 
diagnosis of reflux esophagitis, an October 1980 VA 
examination report shows normal findings, in April 1982 
J.A.K., M.D., wrote that the veteran received treatment 
for gastritis, and VA examination reports dated in 1984 
show gastritis not too severe but aggravated by Motrin.

In January 1988, the veteran submitted a claim for an 
increased evaluation for gastritis with reflux.  A VA 
examination conducted in 1988 revealed mild to moderate 
gastritis.  In a June 1988 rating decision, the RO denied 
entitlement to an increased rating.  Notification of the 
determination was mailed that same month to the veteran's 
address of record.  There is no indication that the notice 
was returned as undeliverable or otherwise not received by 
the veteran.  The June 1988 determination became final 
when the veteran did not initiate an appeal.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Thus, 
entitlement to an effective date prior to 1988 is not 
warranted.  Lalonde, 12 Vet. App. at 381.

In October 1990, the veteran submitted another claim for 
an increased rating for gastritis disability.  Medical 
reports from Desert Springs Hospital dated in 1990 showing 
a history of gastritis with an impression of gastritis by 
history probably secondary to nonsteroidal anti-
inflammatory ingestion were submitted.  In a March 1991 
confirmed rating action, the RO confirmed and continued 
the 10 percent evaluation for the veteran's gastritis 
disability.  In February 1992 the veteran filed notice of 
disagreement with that decision.  

Later that month, the RO explained to the veteran that the 
notice of disagreement had been received, but that his 
claims folder had been transferred to the Board for 
another matter.  Consequently, it was unable to construct 
a statement of the case for the stomach disorder.  The RO 
told the veteran if he wished his file could be recalled 
to develop this issue or the notice of disagreement could 
be canceled until his file returns from the Board.  The 
veteran was told if he canceled the newest notice of 
disagreement, he would be able to reopen the claim with 
the early date of the claim.  That same month, the veteran 
withdrew the notice of disagreement and stated he would 
refile when his claims folder returned from the Board.  
38 C.F.R. 
§ 20.204(a).  Thus, the March 1991 rating decision became 
final and the October 1990 claim cannot be the basis for 
entitlement to an earlier effective date.  While not 
addressing the propriety of the VA advice furnished to the 
veteran, it is noted that whether erroneous or not, advice 
on the part of VA employees cannot serve as the basis for 
an earlier effective date.  Shields, 8 Vet. App. at 351; 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

On March 3, 1995, the RO received the veteran's informal 
request for an increased rating for gastritis with reflux.  
In a January 1996 rating action, the RO denied the claim 
and the veteran perfected an appeal therefrom.  On 
appellate review in September 1997, the Board increased 
the rating from 10 percent to 20 percent.  The RO 
thereafter effectuated the Board decision and assigned the 
effective date of March 3, 1995.

The Board finds no correspondence or communication from 
the veteran or his representative prior to March 3, 1995 
that may be construed as a claim for an increased rating.  
38 C.F.R. §§ 3.1(p), 3.155(a).  In addition, there is no 
medical evidence within the one-year period before March 
3, 1995 that factually supports entitlement to the 
increase.  The record clearly shows that the Board's 
action increasing the evaluation to 20 percent was based 
on the September 1995 VA examination report.  Accordingly, 
the currently assigned effective date is proper. The 
evidence does not support the claim, and the appeal is 
denied as a matter of law.  Shields, 8 Vet. App. at 351-
52; Sabonis, 6 Vet. App. at 430.


ORDER

Subject to the law and regulation governing the payment of 
monetary benefits, service connection for PTSD and 
depression is granted.

Service connection for residuals of cold injury is denied.   

An effective date earlier than March 3, 1995 for the award 
of a 10 percent disability rating for occipital headaches 
is denied.  

An effective date earlier than March 3, 1995 for the award 
of a 20 percent disability rating for chronic gastritis 
reflux is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

